COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 LUCCHESE BOOT CO., LUCCHESE,                  §              No. 08-14-00230-CV
 INC., JOSE ANGEL VELARDE, AND
 JOSE ANGEL VALADEZ,                           §                 Appeal from the

                      Appellant’s,             §                34th District Court

 v.                                            §            of El Paso County, Texas

 HECTOR RODRIGUEZ,                             §                 (TC# 2008-797)

                      Appellee.             §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until October 26, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Steven L. Hughes, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before October 26, 2014.

       IT IS SO ORDERED this 6th day of October, 2014.


                                                    PER CURIAM